Exhibit 10.1

 

FIRST AMENDMENT

 

FIRST AMENDMENT, dated as of December 9, 2013 (this “Amendment”), to the Credit
Agreement dated as of November 26, 2013 (as amended, modified, restated and
supplemented from time to time, the “Credit Agreement”), among GENERAL NUTRITION
CENTERS, INC., a Delaware corporation (the “Borrower”), GNC CORPORATION, a
Delaware corporation (“Parent”), the lending and other financial institutions
from time to time party thereto (each a “Lender” and collectively, the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders
(in such capacity, the “Administrative Agent”) and the other parties party
thereto.  J.P. Morgan Securities LLC is acting as sole lead arranger and sole
bookrunner in connection with this Amendment and the increased Total Revolving
Credit Commitments referred to below.

 

W I T N E S S E T H

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make, and
have made, certain loans and other extensions of credit to the Borrower.

 

WHEREAS, the Borrower has requested that the Credit Agreement be amended
pursuant to Section 2.4(b) thereof to, among other things, increase the Total
Revolving Credit Commitments to $130,000,000.

 

WHEREAS, each New Revolving Credit Lender (as defined below) is executing and
delivering this Amendment in order to become a “Revolving Credit Lender” under
the Credit Agreement and the other Loan Documents.

 

WHEREAS, the Revolving Credit Lenders and the Administrative Agent are willing
to agree to this Amendment on the terms set forth herein.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows:

 

SECTION 1.  Defined Terms.  Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement.

 

SECTION 2.  Revolving Credit Commitments. On the First Amendment Effective Date
(i) the Total Revolving Credit Commitments are increased to $130,000,000 and
(ii) the Revolving Credit Commitment of each Revolving Credit Lender is the
amount set forth opposite the name of such Revolving Credit Lender on Annex I to
this Amendment. On the First Amendment Effective Date participating interests in
the outstanding Letters of Credit and Swingline Loans shall be reallocated in
accordance with the respective Applicable Percentages of the Revolving Credit
Lenders.

 

(a)  Each Revolving Credit Lender agrees that its Revolving Credit Commitment on
the date hereof is the amount set forth opposite its name on Annex I hereto.

 

SECTION 3.  Ratification; Appointment.  (a) Each Revolving Credit Lender that is
not a party to the Credit Agreement prior to the First Amendment Effective Date
(a “New Revolving Credit Lender”) hereby becomes a party to the Credit Agreement
as a Revolving Credit Lender and ratifies, as of the date hereof, and agrees to
be bound by, all of the terms, provisions and conditions contained in the Credit
Agreement and the other Loan Documents.  Without limiting the foregoing, each
New Revolving Credit Lender appoints and authorizes the Administrative Agent to
execute such action as agent on its behalf and to exercise such powers under the
Credit Agreement and the other Loan Documents by the terms of the Credit
Agreement and the other Loan Documents, together with such powers as are
incidental thereto.

 

--------------------------------------------------------------------------------


 

(b)  Each New Revolving Credit Lender agrees to deliver to the Administrative
Agent a completed administrative questionnaire in which such New Revolving
Credit Lender designates one or more credit contacts to whom all syndicate-level
information (which may contain material non-public information about the
Borrower, the Loan Parties and their Affiliates or their respective securities)
will be made available and who may receive such information in accordance with
such New Revolving Credit Lender’s compliance procedures and applicable laws,
including Federal and state securities laws.

 

SECTION 4.  Representations and Warranties of the New Revolving Credit Lenders. 
Each New Revolving Credit Lender represents and warrants that (a)(i) it has full
power and authority, and has taken all action necessary to execute and deliver
this Amendment and to consummate the transactions contemplated hereby and become
a Revolving Credit Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to become a Revolving Credit Lender, (iii) from and
after the First Amendment Effective Date, it shall be bound by the provisions of
the Credit Agreement and, to the extent of its Revolving Credit Commitment,
shall have the rights and obligations of a Revolving Credit Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.1 thereof, and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Amendment and to become a
Revolving Credit Lender on the basis of which it has made such analysis and
decision independently and without reliance on the Administrative Agent or any
other Lender and (v) if it is a Foreign Lender, agrees to deliver any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by such New Revolving Credit Lender, and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

 

SECTION 5.  Conditions to Effectiveness of Amendment.  This Amendment shall
become effective on the date on which the following conditions precedent have
been satisfied or waived (the “First Amendment Effective Date”):

 

(a)  The Administrative Agent shall have received a counterpart of this
Amendment, executed and delivered by a duly authorized officer of each of the
Borrower, the Administrative Agent and each Revolving Credit Lender.

 

(b)  The Administrative Agent shall have received an Acknowledgment and
Confirmation in a form reasonably satisfactory to the Administrative Agent from
an authorized officer of each Loan Party.

 

SECTION 6.  Representations and Warranties.  The Borrower represents and
warrants to the Administrative Agent and to each of the Lenders that:

 

(a)  each of the representations and warranties made in Section 3 of the Credit
Agreement and in the other Loan Documents shall be, after giving effect to this
Amendment, true and correct in all material respects on and as of the First
Amendment Effective Date as if made on and as of such date, except for
representations and warranties expressly stated to relate to a specific earlier
date, in which case such representations and warranties are true and correct in
all material respects as of such earlier date (provided that, in each case such
materiality qualifier shall not be applicable to any representations or
warranties that already are qualified or modified by materiality or Material
Adverse Effect); and

 

2

--------------------------------------------------------------------------------


 

(b)  after giving effect to this Amendment, no Default or Event of Default shall
have occurred and be continuing.

 

SECTION 7.  Amendments; Counterparts.  (a) This Amendment shall not constitute
an amendment of any other provision of the Credit Agreement not expressly
referred to herein and shall not be construed as a waiver or consent to any
further or future action on the part of Parent or the Borrower that would
require a waiver or consent of the Lenders or the Administrative Agent.  Except
as expressly amended hereby, the provisions of the Credit Agreement are and
shall remain in full force and effect.

 

(b)  The Borrower and the other parties hereto hereby acknowledge and agree that
this Amendment and the Acknowledgment and Confirmation shall each constitute a
“Loan Document” as such term is used in the Credit Agreement, and each reference
in the Credit Agreement as amended hereby to the “Loan Documents” shall be
deemed to include this Amendment and the Acknowledgment and Confirmation.

 

(c)  This Amendment may be executed by one or more of the parties to this
Amendment on any number of separate counterparts, including by means of
facsimile or electronic transmission in .pdf format, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

 

SECTION 8.  GOVERNING LAW; WAIVER OF JURY TRIAL.  THIS AMENDMENT AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
THE PROVISIONS OF SECTIONS 9.9 AND 9.10 OF THE CREDIT AGREEMENT ARE INCORPORATED
HEREIN, MUTATIS MUTANDIS.

 

SECTION 9.  Expenses.  The Borrower agrees to pay or reimburse the
Administrative Agent for all of its reasonable out-of-pocket costs and expenses
incurred in connection with this Amendment, any other documents prepared in
connection herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.

 

SECTION 10.  Headings.  The Section headings used herein are for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting this
Amendment.

 

SECTION 11.  Severability.  Any provision of this Amendment held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions, the economic effect
of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

 

 

 

GENERAL NUTRITION CENTERS, INC.

 

 

 

By:

/s/ Michael M. Nuzzo

 

Name:

Michael M. Nuzzo

 

Title:

Executive Vice President and

 

 

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent and Revolving Credit Lender

 

 

 

 

By:

/s/ James A. Knight

 

Name:

James A. Knight

 

Title:

Vice President

 

--------------------------------------------------------------------------------